Order entered May 26, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01616-CV

                  LONE STAR ENGINE INSTALLATION CENTER, INC.
                         AND RAFAEL SANCHEZ, Appellants

                                                V.

             BRENDA GONZALES AND GONZALO GONZALES, Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-15035

                                            ORDER
       We GRANT the May 21, 2015 motions of appellants Lone Star Engine Installation

Center, Inc. and Rafael Sanchez for an extension of time to file their briefs. Appellants shall file

their briefs by JUNE 10, 2015.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE